Title: To John Adams from James Lovell, 19 December 1789
From: Lovell, James
To: Adams, John



Sir
Boston Decr. 19th. 1789

Though I know of your extreme Delicacy as to any Interference in the executive Affairs of the USs. yet to you I must apply; for, Heaven & Secretary Jackson know I may be chagrined in an Attempt to address the President.
I am in Dread least an Action should take place which will renew Vigor of the Opponents & damp the Spirits of the Friends of Government: And, it will be out of Time to await the Motions of a deliberate legislature.
The enclosed Copy of a letter will explain my Dread. If it appears well-founded and of sufficient Importance to call for a speedy Remedy, a very mild but efficacious one may be suggested. The President may see the circular instructions of Octr. 31st. and advise that it be immediately followed by another stating the Point "To appear, upon Review, to be of such a Kind as to need, perhaps, Legislative Attention;" and therefore proposing to the Collectors to stay all Proceedings therein "Till they hear again from the Treasury.
I am totally rong in my Conceptions of the Business, or else it may be expected that one single Suit commenced in each of the States would produce a Multitude of News paper Suggestions of a very unpleasant Sort both respecting the General Government and its new Law Courts.
Am I consummately impudent in this application? Whatever may be your Judgement of it, you may be assured I will attribute so much of that Charge to myself as to keep my Doings herein a profound Secret.
I am endeavoring to break the Neck of some Enemies to the French Consulate here. You must know I admire that Institution, because by the Kings Ordinances it’s Chancery has all the Spirit & Essence of our Jury of Equals.
The Herald enclosed proclaims my first Onset, as the Printer of it did not feel my sly Knock at his licentiousness so sensibly as to refuse me the Use of his Types.
Here, I am aground; for, as your Lady has all my Regards, what have I left for you? The Jus Mairti must relieve me. Demand you Quantum from the Bone of your Bone or as RTP Esquire would quaintly gallicize it—from that Bonne of You Bon.
James Lovell